[exhibit102formofnotepurc001.jpg]
FEDNAT HOLDING COMPANY, as Issuer SENIOR UNSECURED NOTES DUE 2029 PURCHASE
AGREEMENT FEBRUARY 25, 2019



--------------------------------------------------------------------------------



 
[exhibit102formofnotepurc002.jpg]
February 25, 2019 [Name of Purchaser] [As Investment Manager, acting for and on
behalf of the Purchaser] Ladies and Gentlemen: Pursuant to the terms of this
Note Purchase Agreement (this “Agreement”), FedNat Holding Company (the
“Issuer”), proposes to issue and sell to the [several purchasers] [purchaser]
named on Schedule I hereto and identified on the signature pages hereto (the
[“Purchasers”] [“Purchaser”]), $[●] aggregate principal amount of the Issuer’s
Senior Notes due 2029 (the “Notes ”). The Notes will be issued pursuant to the
provisions of an indenture, to be dated as of March 5, 2019, (the “Indenture”)
between the Issuer and The Bank of New York Mellon, as trustee (together with
its successors and assigns, in such capacity, the “Trustee”). The Notes will be
offered and sold without being registered under the Securities Act of 1933, as
amended (the “Securities Act”), pursuant to the exemption from registration set
forth in Section 4(a)(2) of the Securities Act solely to Purchasers that are
either (i) “qualified institutional buyers” as such term is defined in Rule 144A
of the Securities Act (“Rule 144A”) or (ii) institutional “accredited investors”
within the meaning of Rule 501(a) of Regulation D and as contemplated by
subsections (1), (2), (3) or (7) of Rule 501(a) of Regulation D, that have no
less than $5,000,000 in total assets [(“Institutional Accredited Investors”)].
Concurrently with the execution of this Agreement, the Issuer proposes to issue
and sell to one or more investors other than the [Purchasers] [Purchaser] (the
“Other Purchasers”) up to $[●] aggregate principal amount of the Issuer’s Notes,
pursuant to one or more purchase agreements (“Other Purchase Agreements”)
substantially in the same form as this Agreement, to be entered into by the
Issuer and the Other Purchasers. Raymond James & Associates, Inc. (in such
capacity, the “Placement Agent”), has been appointed by the Issuer to act as its
exclusive placement agent, pursuant to an Amended and Restated Placement Agency
Agreement dated February 22, 2019, between the Issuer and the Placement Agent
(the “Placement Agency Agreement”). The holders of the Notes will be entitled to
the benefits of a Registration Rights Agreement, in the form to be agreed by the
Issuer, the Placement Agent, the Purchaser and the Other Purchasers, to be dated
as of the Closing Date (as defined herein), among the Issuer, the Purchasers and
the Other Purchasers (the “Registration Rights Agreement”), pursuant to which
the Issuer will agree to file with the U. S. Securities and Exchange Commission
(the “SEC”), under the circumstances set forth therein, (i) a registration
statement (“Exchange Offer Registration Statement”) under the Securities Act
relating to the Issuer’s Senior Unsecured Notes due 2029 (the “Exchange Notes”),
to be offered in exchange for the Notes (the “Exchange Offer”), or (ii) a shelf
registration statement relating to the resale of the Notes under the Securities
Act (“Resale Shelf Registration Statement”). - 1 -



--------------------------------------------------------------------------------



 
[exhibit102formofnotepurc003.jpg]
1. Representations and Warranties of the Issuer. The Issuer represents and
warrants to, and agrees with the [Investment Manager and each of the Purchasers]
[Purchaser], as of the date hereof and as of the Closing Date (as defined
herein), that: (a) The Issuer has been duly incorporated, is validly existing as
a corporation in good standing under the laws of the State of Florida, has the
corporate power and authority to own its property and to conduct its business
and is duly qualified to transact business and is in good standing in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property requires such qualification, except to the extent that the failure to
be so qualified or be in good standing would not, singly or in the aggregate,
result in a material adverse change in the condition, financial or otherwise, or
in the earnings, prospects, business, properties, management, surplus,
operations or results of operations of the Issuer and its subsidiaries, taken as
a whole (any such change, a “Material Adverse Change”). (b) Schedule II hereto
contains a complete and correct list of (i) the Issuer’s subsidiaries, showing,
as to each subsidiary, the name thereof, the jurisdiction of its organization,
and the percentage of shares of each class of its capital stock or similar
equity interests outstanding owned by the Issuer and each other subsidiary and
(ii) the Issuer’s directors, chief executive officer and chief financial
officer. Each subsidiary of the Issuer has been duly incorporated or organized,
is validly existing as a corporation or limited liability company in good
standing under the laws of the jurisdiction of its incorporation or
organization, has the corporate or limited liability company power and authority
to own its property and to conduct its business and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Change. All of the issued and
outstanding shares of capital stock or other equity interests of each subsidiary
of the Issuer have been duly and validly authorized and issued, are fully paid
and non-assessable and are owned directly or indirectly by the Issuer, free and
clear of all liens, encumbrances, equities or claims. (c) The audited
consolidated financial statements of the Issuer and its subsidiaries as of and
for the fiscal years ended December 31, 2015, 2016 and 2017 contained in the
Issuer’s Form 10-Ks for the periods so indicated are true and complete, and all
of such financial statements (including in each case the related schedules and
notes) fairly present in all material respects the consolidated financial
position of the Issuer and its subsidiaries as of the respective dates specified
therein and the results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with U.S. generally
accepted accounting principles (“GAAP”). The unaudited interim financial
statements of the Company as of and for the periods ended September 30, 2018
contained in the Company’s Form 10-Q for the period ended September 30, 2018
have been prepared in conformity with GAAP (subject to normal year-end audit
adjustments that are not expected to be material in the aggregate, and the
exclusion of footnotes required by GAAP) and present fairly in all material
respects the information required to be stated therein. (d) The execution,
delivery, and performance by the Issuer of this Agreement, the Indenture, the
Notes, the Registration Rights Agreement and the Exchange Notes do - 2 -



--------------------------------------------------------------------------------



 
[exhibit102formofnotepurc004.jpg]
not and will not (i) violate any material provision of federal, state, or local
law or regulation applicable to the Issuer or its subsidiaries, or the governing
documents of the Issuer or its subsidiaries, (ii) result in or require the
creation or imposition of any Lien (as such term is defined in the Indenture) of
any nature whatsoever upon any properties or assets of the Issuer or its
subsidiaries, other than Permitted Liens (as such term is defined in the
Indenture), or (iii) require any approval of interest holders of the Issuer or
its subsidiaries, other than consents or approvals that have been obtained and
that are still in force and effect. (e) This Agreement has been duly authorized,
executed and delivered by the Issuer and, assuming due execution and delivery
hereof by the [Investment Manager and each of the Purchasers] [Purchaser], will
constitute a valid and binding agreement of the Issuer, enforceable against the
Issuer in accordance with its terms, except as the enforcement thereof may be
limited by applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and equitable principles of general applicability.
(f) The Indenture has been duly authorized by the Issuer and, at the Closing
Date, will have been duly executed and delivered by the Issuer and, assuming due
execution and delivery thereof by the Trustee, will constitute a valid and
binding agreement of the Issuer, enforceable against the Issuer in accordance
with its terms, except as the enforcement thereof may be limited by applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and equitable principles of general applicability. (g) The Notes have been duly
authorized by the Issuer and, at the Closing Date, will have been duly executed
by the Issuer and when authenticated in accordance with the provisions of the
Indenture and delivered to and paid for by the Purchaser in accordance with the
terms of this Agreement, assuming due execution and delivery thereof by the
Trustee, will be valid and binding obligations of the Issuer, enforceable
against the Issuer in accordance with their terms, except as the enforcement
thereof may be limited by applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and equitable principles of general
applicability, and will be entitled to the benefits of the Indenture. (h) The
Registration Rights Agreement has been duly authorized by the Issuer, and, when
the Notes are delivered and paid for pursuant to this Agreement on the Closing
Date, the Registration Rights Agreement will have been duly executed and
delivered by the Issuer, and assuming due execution and delivery thereof by the
[Investment Manager and each of the Purchasers] [Purchaser] will constitute a
valid and binding agreement of the Issuer, enforceable against the Issuer in
accordance with its terms, except as the enforcement thereof may be limited by
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally and equitable principles of general applicability. (i) The Exchange
Notes have been duly authorized by the Issuer and, when the Exchange Notes are
delivered as contemplated in the Registration Rights Agreement, such Exchange
Notes will have been duly executed by the Issuer and when authenticated in
accordance with the provisions of the Indenture, assuming due execution and
delivery thereof by the Trustee, will be valid and binding obligations of the
Issuer, enforceable against the Issuer in accordance with their terms, except as
the enforcement thereof may be - 3 -



--------------------------------------------------------------------------------



 
[exhibit102formofnotepurc005.jpg]
limited by applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and equitable principles of general applicability,
and will be entitled to the benefits of the Indenture. (j) The Notes to be
purchased by the [Purchasers] [Purchaser] from the Issuer on the Closing Date
will be in the form contemplated by the Indenture. (k) The execution and
delivery by the Issuer of, and the performance by the Issuer of its obligations
under, this Agreement, the Indenture and the Notes will not contravene (i) the
certificate of incorporation, bylaws or other organizational documents of the
Issuer; (ii) any agreement or other instrument binding upon the Issuer or any of
its subsidiaries that is material to the Issuer and its subsidiaries, taken as a
whole; (iii) any provision of applicable law or regulation; or (iv) any
judgment, injunction, order or decree of any governmental body, agency or court
having jurisdiction over the Issuer or any subsidiary, except, in the case of
clauses (ii), (iii) and (iv) above, for any such contravention that would not
have a Material Adverse Change. (l) There are no legal or governmental actions,
suits, investigations or proceedings, pending or threatened, to which the Issuer
or any of its subsidiaries is a party or to which any of the properties of the
Issuer or any of its subsidiaries is subject that would, if adversely
determined, result in a Material Adverse Change or have a material adverse
effect on the power or ability of the Issuer to perform its obligations under
this Agreement, the Indenture or the Notes . (m) No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority (as defined in the Indenture) in the United States, any state or other
political subdivision thereof, any other jurisdiction in which the Issuer or any
subsidiary conducts all or any part of its business, or which asserts
jurisdiction over any properties of the Issuer or any subsidiary, or any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of, or pertaining to, any such Governmental Authority is required by
the Issuer in connection with the execution, delivery or performance by the
Issuer of this Agreement, the Indenture or the Notes . (n) The Issuer and its
subsidiaries are in compliance with any and all applicable foreign, federal,
state and local laws and regulations, have received all permits, licenses or
other approvals required of them under applicable laws, to conduct their
respective businesses and are in compliance with all terms and conditions of any
such permit, license or approval, except where such noncompliance with laws,
failure to receive required permits, licenses or other approvals or failure to
comply with the terms and conditions of such permits, licenses or approvals
would not, singly or in the aggregate, result in a Material Adverse Change. (o)
The Issuer and its subsidiaries own or possess or have a right to use all
licenses, permits, franchises, authorizations, patents, copyrights, proprietary
software, service marks, trademarks and trade names without known conflict with
the rights of others. - 4 -



--------------------------------------------------------------------------------



 
[exhibit102formofnotepurc006.jpg]
(p) Each of the Issuer and its subsidiaries holds, and has at all times since
December 31, 2015 held, all material permits, licenses or other approvals
required of them from all Governmental Authorities that are necessary for the
operation and conduct of their respective businesses as such business is
presently or was at the relevant time operated and conducted (collectively, the
“Business Licenses”). No such Business Licenses are subject to a regulatory
proceeding, there exists no basis for such a regulatory proceeding with respect
to the Business Licenses, and to the Issuer's knowledge, there is no regulatory
action pending or contemplated with respect to such Business Licenses, in each
case to the extent such regulating proceeding or regulatory action would, if
adversely determined result in a Material Adverse Change. (q) Each of the Issuer
and its subsidiaries is, and has at all times since December 31, 2015 been, in
compliance in all respects with Applicable Law, except to the extent that such
nonperformance would not be reasonably expected to result in a Material Adverse
Change. “Applicable Law” means all applicable provisions of all (i)
constitutions, treaties, statutes, laws, rules, regulations, codes, guidelines
and ordinances of any Governmental Authority, (ii) approvals of Governmental
Authorities and (iii) orders, decisions, directed duties, judgments, awards and
decrees of any Governmental Authority (including common law and principles of
public policy). (r) The Issuer is not, and after giving effect to the sale of
the Notes and the application of the proceeds thereof will not be, required to
register as an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended. (s) Subject to the accuracy of [each] [the]
Purchaser’s representations and warranties set forth herein, the offer,
issuance, sale and delivery of the Notes is exempt from the provisions of
Section 5 of the Securities Act. Neither the Issuer nor any of its subsidiaries
or affiliates, nor any director, manager, officer, or employee, nor, to the
Issuer’s knowledge, any agent or representative of the Issuer or of any of its
subsidiaries or affiliates, has taken any action, with respect to the Notes or
otherwise, that would bring the offer, issuance and sale of the Notes within the
provisions of Section 5 of the Securities Act. It is not necessary in connection
with the sale and delivery of the Securities to the [Purchasers] [Purchaser] in
the manner contemplated by this Agreement to qualify the Indenture under the
Trust Indenture Act of 1939, as amended. (t) In the case of each offer or sale
of the Notes, no form of general solicitation or general advertising (within the
meaning of Regulation D under the Securities Act (“Regulation D”)) was used by
Issuer nor any of its subsidiaries or affiliates, nor any director, manager,
officer, or employee (as applicable), nor, to the Issuer’s knowledge, any agent
or representative of the Issuer or of any of its subsidiaries or affiliates,
including, without limitation, any advertisement, article, notice or other
communication published in any newspaper, magazine or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising. (u)
Neither the Issuer nor any of its subsidiaries or affiliates, nor any director,
manager, officer, or employee (as applicable), nor, to the Issuer’s knowledge,
any agent or - 5 -



--------------------------------------------------------------------------------



 
[exhibit102formofnotepurc007.jpg]
representative of the Issuer or of any of its subsidiaries or affiliates, has
taken or will take any action in furtherance of an offer, payment, promise to
pay, or authorization or approval of the payment or giving of money, property,
gifts or anything else of value, directly or indirectly, to any (i) “government
official” (including any officer or employee of a government or government-owned
or controlled entity or of a public international organization, or any
individual or entity (each, a “Person”) acting in an official capacity for or on
behalf of any of the foregoing, or any political party or party official or
candidate for political office) or (ii) to any “foreign official” (as defined in
the Foreign Corrupt Practices Act of 1977, as amended) or any foreign political
party or official thereof or any candidate for foreign political office, in each
case, to influence official action or secure an improper advantage; and the
Issuer and its subsidiaries and affiliates have conducted their businesses in
compliance with applicable anti-corruption laws. (v) The operations of the
Issuer and its subsidiaries are and have been conducted at all times in material
compliance with all applicable financial recordkeeping and reporting
requirements, including those of the Bank Secrecy Act, as amended by Title III
of the Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the
applicable anti-money laundering statutes of jurisdictions where the Issuer and
its subsidiaries conduct business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any Governmental Authority (collectively, the “Anti-Money Laundering
Laws”), and no action, suit or proceeding by or before any Governmental
Authority or any arbitrator involving the Issuer or any of its subsidiaries with
respect to the Anti-Money Laundering Laws is pending or, to the knowledge of the
Issuer, threatened. The Issuer has established procedures and controls which it
reasonably believes are adequate (and otherwise comply with applicable law) to
ensure that the Issuer and each of its subsidiaries is and will continue to be
in compliance with all Anti-Money Laundering Laws. (w) (i) The Issuer,
represents that neither the Issuer nor any of its subsidiaries (collectively,
the “Entity”) or, to the knowledge of the Issuer, any director, officer,
employee, agent, affiliate or representative of the Entity, is a Person that is,
or is owned or controlled by a Person that is: (A) the subject of any sanctions
administered or enforced by the U.S. Department of Treasury’s Office of Foreign
Assets Control, the United Nations Security Council, the European Union, Her
Majesty’s Treasury, or other relevant sanctions authority (collectively,
“Sanctions”), nor (B) located, organized or resident in a country or territory
that is the subject of Sanctions (including, without limitation, Burma/Myanmar,
Cuba, Iran, North Korea, Somalia, Sudan, Syria, Ukraine and Russia). (ii) The
Issuer represents and covenants that the Entity will not, directly or
indirectly, use the proceeds of the sale of the Notes , or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person: - 6 -



--------------------------------------------------------------------------------



 
[exhibit102formofnotepurc008.jpg]
(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or (B) in any other manner that will result in a
violation of Sanctions by any Person (including any Person participating in the
offering, whether as underwriter, advisor, investor or otherwise). (iii) The
Issuer represents and covenants that for the past five years, the Entity has not
knowingly engaged in, is not now knowingly engaged in, and will not knowingly
engage in, any dealings or transactions with any Person, or in any country or
territory, that at the time of the dealing or transaction is or was the subject
of Sanctions. (x) The Issuer and each of its subsidiaries possess such valid and
current certificates, authorizations or permits issued by the appropriate state,
federal or foreign regulatory agencies or bodies necessary to conduct their
respective businesses, and neither the Issuer nor any of its subsidiaries have
received any notice of proceedings relating to the revocation or modification
of, or noncompliance with, any such certificate, authorization or permit that,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would result in a Material Adverse Change. (y) The Issuer is, and
immediately after the Closing Date will be, Solvent. As used herein, the term
“Solvent” means, with respect to any Person on a particular date, that on such
date (i) the fair market value of the assets of such Person is greater than the
total amount of liabilities (including contingent liabilities) of such Person,
(ii) the present fair salable value of the assets of such Person is greater than
the amount that will be required to pay the probable liabilities of such Person
on its debts as they become absolute and matured and (iii) such Person is able
to realize upon its assets and pay its debts and other liabilities, including
contingent obligations, as they mature. (z) The Issuer and its subsidiaries
maintain a system of accounting controls that is sufficient to provide
reasonable assurances that: (i) transactions are executed in accordance with
management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP, and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. (aa) The Issuer has established and maintains
controls and procedures that are designed to ensure that material information
relating to the Issuer and its subsidiaries is made known to the chief executive
officer and chief financial officer of the Issuer by others within the Issuer or
any of its subsidiaries, and such controls and procedures are reasonably
effective to perform the functions for which they were established subject to
the limitations of any such control system; the Issuer’s auditors have been
advised of: (i) any significant deficiencies or material weaknesses in the
design or operation of internal controls which - 7 -



--------------------------------------------------------------------------------



 
[exhibit102formofnotepurc009.jpg]
could adversely affect the Issuer’s ability to record, process, summarize, and
report financial data; and (ii) any fraud, whether or not material, that
involves management or other employees who have a role in the Issuer’s internal
controls. (bb) The Disclosure Package did not, and as of the Closing Date will
not, contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. “Disclosure
Package” means the document titled “Senior Notes Private Placement Presentation”
(the “Investor Presentation”) and “Indicative Term Sheet” (the “Term Sheet”),
each provided by the Issuer to the [Purchasers] [Purchaser] in February 2019.
All projections included in the Disclosure Package are based upon good faith
estimates and assumptions believed by the Issuer to be reasonable at the time
made. The terms and provisions of the Term Sheet shall be incorporated, as
applicable, into the Indenture. (cc) The Issuer has timely filed, or cured any
defect relating to timely filing, all reports, schedules, forms, statements and
other documents required to be filed by the Issuer under the Securities Act and
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(collectively, “SEC Reports”) .The SEC Reports (i) as of the time they were
filed (or if subsequently amended, when amended, and as of the date hereof),
complied in all material respects with the requirements of the Securities Act or
the Exchange Act, as the case may be, and (ii) did not, at the time they were
filed (or if subsequently amended or superseded by an amendment or other filing,
then, on the date of such subsequent filing), contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. (dd) The Issuer has
timely filed or caused to be filed all United States federal tax returns and
state tax returns (including, but not limited to, those filed on a consolidated,
combined or unitary basis) required to have been filed with respect to the
Issuer prior to the date hereof, or requests for extensions to file such returns
and reports have been timely filed (“Tax Returns”). All such Tax Returns are
true, correct, and complete in all material respects. All material taxes
required to be shown on such Tax Returns have been paid, except to the extent
that such tax payments are being contested in good faith by appropriate
proceedings and for which the Issuer has set aside on its books adequate
reserves. (ee) The offer, issuance and sale of the Notes by the Issuer to the
[Purchasers] [Purchaser] shall not result in an event, condition, or default
that, with the giving of notice or the passage of time, or both, would
constitute a default or event of default under any indebtedness of any
subsidiaries of the Issuer. (ff) None of the Issuer or its subsidiaries has any
material liability that is required to be reflected in a consolidated balance
sheet (or the notes thereto) of the Issuer or its subsidiaries prepared in
accordance with GAAP, except (i) those liabilities provided for or disclosed in
the GAAP financial statements or in the notes thereto, (ii) liabilities incurred
in the ordinary course of business since December 31, 2017, (iv) liabilities
under this Agreement or incurred in connection with the transactions
contemplated hereby (v) tax - 8 -



--------------------------------------------------------------------------------



 
[exhibit102formofnotepurc010.jpg]
liabilities and (vi) other liabilities that, individually or in the aggregate,
would not have a Material Adverse Change. (gg) From December 31, 2017 through
the date hereof, the Issuer and its subsidiaries have conducted their business
in the ordinary course, and there has not been any event, occurrence or
condition of any character that has had, or which would, individually or in the
aggregate, reasonably be expected to have, a Material Adverse Change, except as
disclosed in the Issuer’s reports filed with the SEC. Without limiting the
generality of the foregoing, from December 31, 2017 through the date hereof,
none of the Issuer or its subsidiaries has, made any material change in the
material accounting, actuarial, investment, reserving, underwriting or claims
administration policies, practices or principles, except as may have been
required by applicable law, GAAP or entered into any binding agreement to take
any of the foregoing actions. (hh) To the Issuer’s knowledge after reasonable
inquiry, the information furnished by, or on behalf of the Issuer to the
Purchaser via telephonic conversations, e-mail communications, electronic
attachments, and in-person conversations with employees and agents of Issuer
prior to the date hereof, taken as a whole, was accurate in all material
respects as of its respective date. The Issuer has not intentionally failed to
disclose to the Purchaser prior to the date hereof, any fact about the Issuer or
its subsidiaries known by the Issuer to be material to the Issuer and its
subsidiaries as a whole, when taken together with the other disclosures made to
the Purchaser by or on behalf of the Issuer. (ii) Insurance Matters (i) The
Issuer and each of the Issuer’s subsidiaries that are engaged in the business of
insurance or reinsurance (each, an “Insurance Subsidiary”) have filed all
material reports, statements, registrations, filings or submissions that relate,
in whole or in part to such company’s business, and that were required to be
filed by it with any Governmental Authority since January 1, 2014, and all such
reports, statements, documents, registrations, filings or submissions were true,
complete and accurate when filed in all material respects. The Issuer has made
available to each Purchaser copies of all material reports on financial
examination, market conduct reports and other reports delivered by any
Governmental Authority since January 1, 2014 in respect of the Issuer and
Insurance Subsidiary. (ii) All of the insurance contracts and policies of each
Insurance Subsidiary are, and have been, to the extent required under applicable
law, issued on forms approved by the applicable insurance regulatory authority
or filed and not objected to by such insurance regulatory authority within the
period provided for objection, in each case except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Change.
No material deficiencies have been asserted by any Governmental Authority with
respect to any such filings that have not been cured or otherwise resolved.
(iii) Since January 1, 2016, (x) all of the insurance contracts and policies of
each Insurance Subsidiary have been administered in all material respects in - 9
-



--------------------------------------------------------------------------------



 
[exhibit102formofnotepurc011.jpg]
accordance with the applicable policy forms and requirements of applicable law,
(y) all benefits claimed by any Person, and all charges and other amounts
required to be calculated, under any such insurance policy, have in all material
respects been paid (or provision for payment thereof has been made) or
calculated, as the case may be, in accordance with the terms of the applicable
policy forms under which they arose, and (z) any such payments were not
materially delinquent and were paid (or will be paid) without fines or
penalties, except for any such claim for benefits for which such Insurance
Subsidiary reasonably believes or believed that there is a reasonable basis to
contest payment and is taking such action. (iv) Each producer, at the time such
producer solicited, negotiated, placed, sold or produced business constituting
any insurance contract or policy of each Insurance Subsidiary, to the extent
required by applicable law, was duly and appropriately licensed as a producer
(for the type of business solicited, negotiated, sold or produced by such
producer), in each case in the particular jurisdiction in which such producer
solicited, negotiated, sold or produced such business for the Insurance
Subsidiary, except where the failure to be so licensed would not, individually
or in the aggregate, reasonably be expected to be material to such Insurance
Subsidiary. Each such producer was duly and appropriately appointed by the
Insurance Subsidiary to act as a producer for such company, except where the
failure to be so appointed would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change. (jj) The Equity
Purchase Agreement, to be dated on or about February 25, 2019 (the “Acquisition
Agreement”) among Maison Insurance Company, Maison Managers, Inc. and ClaimCor,
LLC (collectively, the “Target Companies”), 1347 Property Insurance Holdings,
Inc. (the “Target Parent”) and the Issuer, has been duly authorized by the
Issuer and, at the Closing Date, will have been duly executed and delivered by
the Issuer and, assuming due execution and delivery thereof by the Target
Companies and the Target Parent, will constitute a valid and binding agreement
of the Issuer, enforceable against the Issuer in accordance with its terms,
except as the enforcement thereof may be limited by applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and equitable
principles of general applicability. (kk) Based on the Issuer’s review of the
Parent Disclosure Letter (as defined in the Acquisition Agreement), and to the
best knowledge of the Issuer, after due inquiry, each of the representations and
warranties of the Target Companies and the Target Parent included in the
Acquisition Agreement were true and correct in all material respects as of the
date of the Acquisition Agreement, are true and correct on the date hereof and
on the Closing Date. (ll) To the best of the Issuer’s knowledge, after due
inquiry, all information about the Target Companies (as defined herein) and the
Target Parent (as defined herein) that are included in the Disclosure Package
are true and correct. (mm) The Issuer and its subsidiaries and any “employee
benefit plan” (as defined under the Employee Retirement Income Security Act of
1974 (“ERISA”)) established or - 10 -



--------------------------------------------------------------------------------



 
[exhibit102formofnotepurc012.jpg]
maintained by the Issuer, its subsidiaries or their “ERISA Affiliates” (as
defined below) are in compliance in all material respects with ERISA and all
other similar applicable state and federal laws. “ERISA Affiliate” means, with
respect to the Issuer or a subsidiary, any member of any group or organization
described in Sections 414(b), (c), (m) or (o) of the Internal Revenue Code of
1986, as amended (“Code”) of which the Issuer or such subsidiary is a member. No
“reportable event” (as defined in ERISA) has occurred or is reasonably expected
to occur with respect to any “employee benefit plan” established or maintained
by the Issuer, its subsidiaries or any of their ERISA Affiliates. No “employee
benefit plan” established or maintained by the Issuer, its subsidiaries or any
of their ERISA Affiliates, if such “employee benefit plan” were terminated,
would have any “amount of unfunded benefit liabilities” (as defined in ERISA).
Neither the Issuer, its subsidiaries nor any of their ERISA Affiliates has
incurred or reasonably expects to incur any liability under (i) Title IV of
ERISA with respect to termination of, or withdrawal from, any “employee benefit
plan” or (ii) Sections 412, 4971, 4975 or 4980B of the Code. Each “employee
benefit plan” established or maintained by the Company, its subsidiaries or any
of their ERISA Affiliates that is intended to be qualified under Section 401(a)
of the Code is so qualified and nothing has occurred, whether by action or
failure to act, that would cause the loss of such qualification. (nn) Except as
set forth in the Disclosure Package and the SEC Reports, there are no
transactions with “affiliates” (as defined in Rule 405 under the Securities Act)
or any officer, director or security holder of the Issuer (whether or not an
affiliate) that are required by the Securities Act to be disclosed in the SEC
Reports. Additionally, no relationship, direct or indirect, exists between the
Issuer or any of its Subsidiaries on the one hand, and the directors, officers,
shareholders, customers or suppliers of the Issuer or any Subsidiary on the
other hand that is required by the Securities Act to be disclosed in the SEC
Reports and Disclosure Package that is not so disclosed. 2. Agreements to Sell
and Purchase. The Issuer hereby agrees to sell to the [several Purchasers]
[Purchaser], and [each] [the] Purchaser, upon the basis of the representations
and warranties herein contained, but subject to the conditions hereinafter
stated, agrees[, severally and not jointly,] to purchase from the Issuer the
respective principal amount of Notes set forth in Schedule I hereto opposite its
name and on the signature pages hereto, at a purchase price of 100% of the
principal amount thereof (the “Purchase Price”), in each case, on the Closing
Date. 3. Payment and Delivery. (a) The closing of the purchase and sale of the
Notes (the “Closing”) shall occur at the offices of Nelson Mullins Riley &
Scarborough LLP, counsel for the Issuer, located at 2 South Biscayne Blvd, 21st
Floor, Miami, Florida 33131, on the third Business Day following the execution
of this Agreement, or on such later date or at such different location as the
parties hereto shall agree in writing, but not prior to the date that the
conditions for Closing set forth in Section 4 hereto (other than with respect to
the actual issuance and delivery of the Notes) have been satisfied or waived by
the appropriate party (the date of such Closing being herein called the “Closing
Date”). - 11 -



--------------------------------------------------------------------------------



 
[exhibit102formofnotepurc013.jpg]
(b) Subject to Section 3(c) below, (i) on or prior to the Business Day
immediately preceding the Closing Date, the Purchaser shall pay, in immediately
available funds, the full amount of the purchase price for the Notes being
purchased hereunder, by wire transfer to an account specified by Raymond James &
Associates, Inc., acting as settlement agent for the Issuer (in such capacity,
the “Settlement Agent”) and established by the Settlement Agent, on behalf of
the Issuer (“Settlement Account”), and (ii) on the Closing Date, the Purchaser
shall instruct its custodian to post a DWAC request for free receipt to the
Trustee for the Purchaser’s aggregate principal amount of Notes (CUSIP 31431B
[AA7] [AB5] / ISIN [US31431BAA70] [US31431BAB53], which request shall be made
through the facilities of The Depository Trust Company (“DTC”). The name(s) in
which the book-entry Notes are to be registered are set forth in the Purchaser’s
“Purchaser Questionnaire” attached as Annex A hereto, which annex shall be
completed by the Purchaser and submitted to the Placement Agent, with a copy to
the Issuer, on or prior to the Business Day immediately preceding the Closing
Date. (c) The Purchaser shall observe the closing mechanics specified in this
Section 3(c) and the instructions provided in the “Summary Instruction Sheet for
Purchaser” set forth in Annex B hereto. The Purchaser shall submit fully
completed (i) On or prior to 3:00 p.m., New York City time, on the Business Day
immediately preceding the Closing Date, the Purchaser will pay the full amount
of the purchase price for the Notes being purchased hereunder to the Settlement
Agent as required by Section 3(b) above. (ii) The receipt of funds by the
Settlement Agent from the Purchaser shall be deemed to be an acknowledgement by
the Purchaser to the Settlement Agent that the conditions to the Closing have
been satisfied. (iii) Funds received by the Settlement Agent, in the Settlement
Account, on behalf of the Issuer pursuant to this Section 3 will be held in
trust and not as property or in the title of the Settlement Agent. On the
Closing Date, or as soon as reasonably practicable thereafter, the Settlement
Agent will disburse such funds (net of the agreed amount of fees and expenses of
the Placement Agent set forth in the Placement Agency Agreement) by wire
transfer of immediately available funds in accordance with the Issuer’s written
wire instructions (which shall be provided to the Settlement Agent at least one
Business Day prior to the Closing Date), unless otherwise agreed to by the
Issuer and the Settlement Agent. (iv) Immediately following the Issuer’s receipt
of such funds, the Notes purchased by the Purchaser (as specified on Schedule I
and the Purchaser’s signature page hereto) will be issued by the Issuer and
delivered pursuant to Section 3(b) above. (d) “Business Day” shall mean any day
other than a Saturday, a Sunday or a legal holiday or a day on which banking
institutions or trust companies are authorized or obligated by law to close in
New York City. (e) The Notes will be represented by one or more global notes as
provided in the Indenture, and will be issued in minimum denominations of
$100,000 principal amount and integral - 12 -



--------------------------------------------------------------------------------



 
[exhibit102formofnotepurc014.jpg]
multiples of $10,000 thereafter. The Notes shall bear an appropriate restrictive
legend referring to the fact that the Notes were sold in reliance upon the
exemption from registration under the Securities Act provided by Section 4(a)(2)
thereof and are eligible for resale pursuant to Rule 144A. 4. Conditions to the
[Purchasers’] [Purchaser’s] Obligations. The [several] obligations of the
[Purchasers] [Purchaser] to purchase and pay for the Notes on the Closing Date
are subject to the following conditions: (a) Subsequent to the execution and
delivery of this Agreement and prior to the Closing Date, there shall not have
occurred any downgrading, nor shall any notice have been given of any intended
or potential downgrading or of any review for a possible change that does not
indicate the direction of the possible change, in the rating accorded the Issuer
or any of the securities of the Issuer or the financial strength rating of any
of its Insurance Subsidiaries or in the rating outlook for the Issuer by any
rating agency. (b) The representations and warranties of the Issuer contained in
this Agreement shall be true and correct in all material respects (except to the
extent already qualified by materiality) on and as of the date of this Agreement
and on and as of the Closing Date as if made on and as of the Closing Date; the
statements of the Issuer’s officers made pursuant to any certificate delivered
in accordance with the provisions hereof shall be true and correct in all
material respects (except to the extent already qualified by materiality) on and
as of the date made and on and as of the Closing Date; the Issuer shall have
performed all covenants and agreements and satisfied all conditions on its part
to be performed or satisfied hereunder at or prior to the Closing Date. (c) The
[Purchasers] [Purchaser] shall have received on the Closing Date a certificate,
dated the Closing Date and signed by an executive officer of the Issuer, to the
effect set forth in Section 4(a) and to the effect that the representations and
warranties of the Issuer contained in this Agreement are true and correct in all
material respects (except to the extent already qualified by materiality) as of
the Closing Date and that the Issuer has complied with all of the agreements and
satisfied all of the conditions on its part to be performed or satisfied
hereunder on or before the Closing Date. The officer signing and delivering such
certificate may rely upon the best of his or her knowledge as to proceedings
threatened. (d) The Purchaser shall have received on the Closing Date an opinion
of counsel of the Issuer, dated the Closing Date, covering the matters set forth
in Schedule III hereto, with customary qualifications, limitations and
assumptions satisfactory to the [Purchasers] [Purchaser] acting in good faith.
Such opinion shall be rendered to the [Purchasers] [Purchaser] at the request of
the Issuer and shall so state therein. (e) The Issuer shall have executed and
delivered the Indenture, in form and substance consistent with the Term Sheet,
and each of the [Purchasers] [Purchaser] shall have received an executed copy
thereof. (f) The Notes shall be eligible for clearance and settlement through
DTC. - 13 -



--------------------------------------------------------------------------------



 
[exhibit102formofnotepurc015.jpg]
(g) The sale of the Notes shall not be enjoined (temporarily or permanently) on
the Closing Date. (h) There shall not exist any action, suit, investigation,
litigation or proceeding pending or (to the knowledge of the Issuer) threatened
in or before any Governmental Authority or any order, injunction or decree of
any Governmental Authority, on the Closing Date, that, either separately or in
the aggregate, would reasonably be expected to have a Material Adverse Effect on
the Issuer or any of its Subsidiaries or adversely affect the issuance, sale or
payment of the Notes, or challenges the sale of the Notes hereunder. (i) Since
the date of this Agreement, there shall not have been any event, change,
occurrence, development, condition or state of circumstances or facts that has
had or would, individually or in the aggregate, reasonably be expected to have,
a Material Adverse Change. 5. Covenants of the Issuer. The Issuer covenants with
[each] [the] Purchaser [and the Investment Manager] as follows: (a) Whether or
not the transactions contemplated in this Agreement are consummated or this
Agreement is terminated, to pay or cause to be paid all expenses incident to the
performance of its obligations under this Agreement, including: (i) the fees,
disbursements and expenses of the Issuer’s counsel and the Issuer’s accountants
in connection with the issuance and sale of the Notes, (ii) the fees,
disbursements and reasonable expenses of [counsel of the Investment Manager and
the Purchasers] [one outside legal counsel acting for the Purchaser and the
Other Purchasers], (iii) all costs and expenses related to the transfer and
delivery of the Notes to the [Purchasers] [Purchaser], including any transfer or
other taxes payable thereon, (iv) the costs and charges of the Trustee, the
paying agent and any transfer agent, registrar or depositary, (v) the cost of
the preparation, issuance and delivery of the Notes, and (vi) all other cost and
expenses incident to the performance of the obligations of the Issuer hereunder
for which provision is not otherwise made in this Section. (b) Neither the
Issuer nor any “affiliate” (as defined in Rule 144 (“Affiliate”)) will sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in the Securities Act) that could be integrated with the
sale of the Notes in a manner that would require the registration under the
Securities Act of the Notes . (c) Not to solicit any offer to buy or offer or
sell the Notes by means of any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Securities Act)
or in any manner involving a public offering within the meaning of Section
4(a)(2) of the Securities Act. (d) While any of the Notes remain “restricted
securities” as defined in Rule 144, to make available, upon request, to any
seller of such Notes the information specified in Rule 144A(d)(4) under the
Securities Act, unless the Issuer is then subject to Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). - 14 -



--------------------------------------------------------------------------------



 
[exhibit102formofnotepurc016.jpg]
(e) During the period of one year after the Closing Date the Issuer will not,
and will not permit any of its Affiliates to resell any of the Notes which
constitute “restricted securities” under Rule 144 that have been reacquired by
any of them. (f) To apply the net proceeds from the sale of the Notes to repay
the Issuer’s existing indebtedness, fund the cash portion of the Issuer’s
acquisition of the Target Companies, infuse capital into one or more of the
Target Companies, and/or for other general corporate purposes. (g) For so long
as the Notes remain outstanding, to provide to the [Investment Manager]
[Purchaser]: (i) within 15 days of the applicable time periods specified in the
relevant forms: (A) all quarterly and annual financial information that would be
required to be contained in a filing with the SEC on Forms 10-Q and 10-K if the
Issuer were required to file such Forms (but without any requirement to provide
separate financial statements of any subsidiary of the Issuer), including a
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” and, with respect to the annual information only, a report on the
annual financial statements by the Issuer’s independent registered public
accounting firm; and (B) all current reports that would be required to be filed
with the SEC on Form 8-K if the Issuer were required to file such reports;
provided, however, that to the extent such reports described in clauses (A) or
(B) are filed with the SEC and publicly available, such reports shall have been
deemed to have been provided to the [Investment Manager] [Purchaser]; (ii) no
later than 45 days following the end of each fiscal quarter of each fiscal year,
except that with respect to the final fiscal quarter of each fiscal year no
later than 75 days after the end of such final fiscal quarter, unaudited
quarterly financial statements of the Issuer and each of its Insurance
Subsidiaries prepared in accordance with GAAP; and (iii) (x) no later than 45
days following the end of each fiscal quarter, except that with respect to the
final fiscal quarter of each fiscal year no later than 75 days after the end of
such final fiscal quarter, a copy of the relevant compliance certificate and
officers’ certificate required to be delivered to the Trustee under Section 3.10
of the Indenture, (y) no later than 45 days following the end of each fiscal
quarter, except that with respect to the final fiscal quarter of each fiscal
year no later than 75 days after the end of such final fiscal quarter, access to
the management of the Issuer and the Insurance Subsidiaries through a conference
call held to discuss the results of operations for such fiscal quarter and (z)
no later than 45 days following the end of each fiscal quarter, except that with
respect to the final fiscal quarter of each fiscal year no later than 75 days
after the end of such final fiscal quarter, a management report from the Issuer
detailing the performance of the Issuer and its subsidiaries, including specific
information on premiums, claims, expenses, loss and expense ratios per line of
business (both gross and net), performance by agent and any other relevant
information. - 15 -



--------------------------------------------------------------------------------



 
[exhibit102formofnotepurc017.jpg]
(h) Upon the occurrence and during the continuance of (i) a dispute evidenced in
writing between the Issuer and any Purchaser, (ii) a Default or (iii) an Event
of Default (as both such terms are defined in the Indenture), the Issuer and
each subsidiary, shall make available to such Purchaser, at the Issuer’s
relevant facilities during normal business hours, upon reasonable written notice
by such Purchaser, its books and records and the books and records of any of its
subsidiaries. [(i) On the Closing Date and at all times thereafter, the terms
and provisions of this Agreement shall be no less favorable to the Purchaser
than the terms and provisions of any Other Purchase Agreement are to the
applicable Other Purchaser.] 6. Representations and Warranties of the
[Purchasers] [Purchaser]. [Each] [The] Purchaser hereby[, severally and not
jointly,] represents and warrants to the Issuer, as of the date hereof and as of
the Closing Date, that: (a) Such Purchaser is a corporation, limited liability
company or partnership (and where such partnership is not a separate legal
entity from the partners thereof, the general or managing partner thereof), duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization. (b) This Agreement has been duly authorized,
executed and delivered by such Purchaser and, assuming due authorization,
execution and delivery by the Issuer, constitutes a legal, valid and binding
obligation of each Purchaser enforceable against each Purchaser in accordance
with its terms, except as the enforcement thereof may be limited by applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and equitable principles of general applicability. (c) Such Purchaser is
acquiring the Notes for its own account or for one or more separate accounts
maintained by it or for the account of one or more pension or trust funds of
which it is trustee, in each case, for investment purposes only and not with a
view to distribution thereof, in whole or in part. If the Notes are acquired for
the account of one or more pension or trust funds, the relevant Purchaser
represents that it is acting as sole trustee and has sole investment discretion
with respect to its acquisition of the Notes and that the determination and
decision on its behalf to acquire the Notes for such pension or trust funds is
being made by the same individual or group of individuals who customarily pass
on such investments. Such Purchaser understands that the Notes have not been,
and will not be, registered under the Securities Act by reason of a specific
exemption from the registration provisions of the Securities Act that depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of such Purchaser’s representations as expressed herein. (d) Each
Purchaser acknowledges and agrees that (i) neither the Issuer nor the Placement
Agent is acting as a fiduciary or financial or investment adviser to the
Purchaser; (ii) the Issuer, the Placement Agent and their respective officers,
directors, employees, agents and representatives do not make, have not made nor
shall be deemed to have made any representation or warranty to the Purchaser,
express or implied, at law or in equity, with respect to projections, estimates,
forecasts or plans, except, with respect to the Issuer, as - 16 -



--------------------------------------------------------------------------------



 
[exhibit102formofnotepurc018.jpg]
expressly set forth herein; (iii) the Purchaser has consulted with the
Purchaser’s own legal, regulatory, tax, business, investment, actuarial,
financial and accounting advisers to the extent the Purchaser has deemed
necessary, and the Purchaser has made the Purchaser’s own decisions with respect
to entering into this Agreement based upon the Purchaser’s own judgment and upon
any advice from such advisers the Purchaser has deemed necessary; and (iv) the
Purchaser is a sophisticated investor familiar with transactions similar to
those contemplated by this Agreement and has such knowledge and experience in
financial and business affairs that the Purchaser is capable of evaluating the
merits and risks of purchasing, and other considerations relating to, the Notes
to be purchased by the Purchaser pursuant to this Agreement. The Purchaser is
not relying on the Issuer, the Placement Agent or any of their respective
officers, directors, shareholders, employees, counsel, agents or representatives
for legal or tax advice. The Purchaser understands that no U.S. or non-U.S.
federal or state agency has recommended or endorsed the purchase of Notes or
made any determination or finding as to the fairness of the provisions of this
Agreement. (e) Such Purchaser will comply with all applicable laws and
regulations in each jurisdiction in which it acquires the Notes. (f) Such
Purchaser is a resident of, and purchasing in, a jurisdiction that would not, as
a result of such residence or purchase result in such [Purchasers] [Purchaser]
being subject to regulation as an insurer or reinsurer. (g) Such Purchaser
understands that no action has been or will be taken in any jurisdiction by the
Issuer that would permit a public offering of the Notes in the United States or
any offer of the Notes to the public in any Member State of the European
Economic Area, or possession or distribution of any offering or publicity
material relating to the Notes , in any other country or jurisdiction where
action for that purpose is required. (h) Such Purchaser understands that the
Notes have not been registered under the Securities Act and may not be
transferred except in accordance with Rule 144A or pursuant to another exemption
from the registration requirements of the Securities Act. (i) Such Purchaser
represents that it is [a “qualified institutional buyer” as such term is defined
in Rule 144A] [an Institutional Accredited Investor]. (j) Such Purchaser agrees
to purchase the Notes for its own account (or accounts managed by it) without a
view to distribution thereof within the meaning of the Securities Act and agrees
not to reoffer or resell the Notes except pursuant to an exemption from
registration under the Securities Act or pursuant to an effective registration
statement thereunder and in any case in compliance to the satisfaction of the
Issuer with all applicable U.S. state securities or “Blue Sky” laws (it being
understood, however, that the disposition of such Person’s property shall at all
times be within such Person’s control). (k) Each Purchaser has been furnished
with a copy of the Disclosure Package and has reviewed the documents contained
therein. - 17 -



--------------------------------------------------------------------------------



 
[exhibit102formofnotepurc019.jpg]
(l) Each Purchaser acknowledges that it and its representatives and agents have
been provided an opportunity to ask questions of, and have received answers
thereto satisfactory to the Purchaser from, the Issuer and its representatives
regarding the terms and conditions of the offering of the Notes , and the
Purchaser has obtained any and all additional information requested by the
Purchaser, its representatives and agents of the Issuer and its representatives
to verify the accuracy of all information furnished to the Purchaser regarding
the offering of the Notes . (m) Each Purchaser has, in connection with its
decision to purchase the principal amount of Notes set forth on the signature
page to this Agreement, relied solely upon the Disclosure Package and the
representations and warranties of the Company contained herein, and such
Purchaser has not relied on the Placement Agent or the Settlement Agent in
negotiating the terms of its investment in the Notes, and, in making a decision
to purchase the Notes, such Purchaser has not received or relied on any
communication, investment advice or recommendation from the Placement Agent or
the Settlement Agent. (n) Neither the [Purchasers] [Purchaser] nor any of [their
respective] [its] subsidiaries (collectively, the “Purchaser Entity”) or, to the
knowledge of the [Purchasers] [Purchaser] or any director, officer, employee,
agent, affiliate or representative of the Purchaser Entity, is a Person that is,
or is owned or controlled by a Person that is: (A) the subject of any Sanctions,
nor (B) located, organized or resident in a country or territory that is the
subject of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran,
North Korea, Somalia, Sudan, Syria, Ukraine and Russia). (o) There is no action,
suit, proceeding or investigation pending or, to the knowledge of the Purchaser,
threatened against the Purchaser which is reasonably likely to materially
adversely affect the ability of such Purchaser to perform its obligations
hereunder. (p) Each Purchaser will have at the Closing Date sufficient capital
to satisfy the Purchaser’s obligation to purchase the Notes pursuant to this
Agreement. [7. Special Mandatory Redemption Feature of Notes Not Applicable;
Related Transfer Restriction. Each of the Investment Manager and the Purchasers
agrees and acknowledges that Section 5.8 of the Indenture does not and will not,
apply to the Notes purchased by the Purchasers under this Agreement.
Notwithstanding anything in this Agreement or in the Indenture to the contrary,
until the Specified Date (as defined below), no Purchaser shall, directly or
indirectly, sell, transfer or otherwise dispose of any of the Notes hereunder
(i) without the Issuer’s prior written consent, or (ii) unless such Purchaser
provides prompt written notice to the Issuer of such transfer, including the
name and contact information of the transferee, and such transferee agrees in
writing to be bound by the terms of this Agreement (including this Section 7),
and the Indenture, which agreement shall be provided to the Issuer together with
such notice. Notwithstanding the immediately preceding sentence, each of the
Purchasers may sell, transfer or otherwise dispose of any of the Notes
hereunder, without the Issuer’s prior written consent, to such Purchaser’s
affiliate or affiliates, including any ERISA Affiliate, or any Persons which are
cedents of any Purchaser, the Investment - 18 -



--------------------------------------------------------------------------------



 
[exhibit102formofnotepurc020.jpg]
Manager, or any of their respective affiliates, or a beneficiary under a trust
agreement in which the Investment Manager is the asset manager of the grantor
under such trust agreement, provided that such Purchaser provides written notice
as soon as practicable to the Issuer of such transfer, including the name and
contact information of the transferee. Each of the Investment Manager and the
Purchasers agree that such transferee shall be bound by, and to the extent the
transferee remains a client of the Investment Manager, shall cause the
transferee to comply with, the terms of this Agreement (including this Section
7), and the Indenture. For the avoidance of doubt, any Notes transferred to any
transferee shall not be entitled to Section 5.8 of the Indenture and the special
mandatory redemption features described therein. For purposes of this Section 7,
the term “Specified Date” shall mean the earlier of: (1) the date that is thirty
(30) Business days after (a) December 31, 2019, or (b) the date the Issuer
publicly announces that the closing of its acquisition of the Target Companies,
as contemplated by the Acquisition Agreement, will not be consummated, whichever
is earlier; and (2) the Special Mandatory Redemption Date (as defined in the
Indenture), which is the date the Issuer completes its redemption of the Notes
held by Other Purchasers pursuant to Section 5.8 of the Indenture. In
furtherance of the foregoing, the Purchaser hereby authorizes the Issuer and the
Trustee, and any paying agent, transfer agent, registrar or depositary for the
Notes, to decline to make or effect make any transfer of the Notes if such
transfer would constitute a violation or breach of this Section 7.] [8.]
Termination. [Each] [The] Purchaser may terminate this Agreement by notice given
to the Issuer if after the execution and delivery of this Agreement and prior to
the Closing Date (i) trading generally shall have been suspended or materially
limited on, or by, as the case may be, any of the New York Stock Exchange, the
Nasdaq Global Market or any other board or exchange on which the Issuer’s
securities are traded, (ii) trading of any securities of the Issuer shall have
been suspended on any exchange or in any over-the-counter market, (iii) a
material disruption in securities settlement, payment or clearance services in
the United States shall have occurred, (iv) the Closing Date has not occurred by
March 31, 2019, except where such failure to close was due to the delay or other
fault of the Purchaser in breach of this Agreement, (v) any moratorium on
commercial banking activities shall have been declared by federal or New York
State authorities or (vi) there shall have occurred any outbreak or escalation
of hostilities, or any change in financial markets or any calamity or crisis
that, in the [Purchasers’] [Purchaser’s] good faith judgment, is material and
adverse and that, singly or together with any other event specified in this
clause (vi), makes it, in the [Purchasers’] [Purchaser’s] good faith judgment,
impracticable or inadvisable to proceed with the sale or delivery of the Notes
on the terms and in the manner contemplated in this Agreement. [9.]
Effectiveness. This Agreement shall become effective upon the execution and
delivery hereof by the parties hereto. The respective agreements,
representations, warranties and other statements of the Issuer and the [several
Purchasers] [Purchaser] set forth in or made pursuant to this Agreement will
remain in full force and effect, regardless of any investigation made by or on
behalf of any Purchaser, the Issuer or any of their respective officers or
directors or any controlling person, as the case may be, and will survive
delivery of and payment for the Notes sold hereunder and any termination of this
Agreement. - 19 -



--------------------------------------------------------------------------------



 
[exhibit102formofnotepurc021.jpg]
If this Agreement shall be terminated by the [Purchasers, or any of them]
[Purchaser], because of any failure or refusal on the part of the Issuer to
comply with the terms or to fulfill any of the conditions of this Agreement, or
if for any reason the Issuer shall be unable to perform its obligations under
this Agreement, the Issuer will reimburse the [Purchasers] [Purchaser] or such
[Purchasers] [Purchaser] as have so terminated this Agreement with respect to
themselves[, severally], for all out-of-pocket expenses (including the fees and
disbursements of their counsel) reasonably incurred by such [Purchasers]
[Purchaser] in connection with this Agreement or the offering contemplated
hereunder. [10.] Entire Agreement. This Agreement, the Notes, the Indenture and
the Registration Rights Agreement represent the entire agreement between the
Issuer and the [Purchasers] [Purchaser] with respect to the purchase and sale of
the Notes . There are no oral agreements among the parties hereto. No
modification, amendment or waiver of any of the terms of this Agreement, nor any
consent to any departure by the Issuer therefrom, will be effective unless made
in a writing signed by the party to be charged, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. [11.] Counterparts. This Agreement may be signed in two or more
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier,
facsimile or other electronic transmission (i.e., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart thereof. [12.]
Successors. This Agreement will inure to the benefit of and be binding upon the
parties hereto, and in each case their respective successors, and no other
Person will have any right or obligation hereunder. The term “successors” shall
not include any other subsequent purchaser of the Notes from [any of] the
[Purchasers] [Purchaser]. This Agreement may not be transferred or assigned
without the prior written consent of the other parties hereto. [13.] Applicable
Law. This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York. [14.] Headings. The headings of the
sections of this Agreement have been inserted for convenience of reference only
and shall not be deemed a part of this Agreement. [15.] Notices. All
communications hereunder shall be in writing and effective only upon receipt and
if to the [Investment Manager or the Purchasers] [Purchaser] shall be delivered
in person or sent by DHL or other recognized overnight courier delivery service,
to [●Name and Address of Purchaser]; and if to the Issuer shall be delivered in
person or sent by DHL or other recognized overnight courier delivery service, to
14050 N.W. 14th Street, Suite 180, Sunrise, Florida 33323, Attention: Chief
Financial Officer. [16.] Severability. In the event that any provision of this
Agreement shall be declared invalid or unenforceable by any regulatory body or
court having jurisdiction, such invalidity or unenforceability shall not affect
the validity or enforceability of the remaining portions of this Agreement. - 20
-



--------------------------------------------------------------------------------



 
[exhibit102formofnotepurc022.jpg]
[17.] Interpretation. For purposes of this Agreement, the words “hereof,”
“herein,” “hereby” and other words of similar import refer to this Agreement as
a whole unless otherwise indicated. Whenever the singular is used herein, the
same shall include the plural, and whenever the plural is used herein, the same
shall include the singular, where appropriate. The term “including” means
“including but not limited to.” The word “or” shall not be exclusive. Whenever
used in this Agreement, the masculine gender shall include the feminine and
neutral genders. All references herein to Articles, Sections, Subsections,
Paragraphs and Exhibits shall be deemed references to Articles and Sections and
Subsections and Paragraphs of, and Exhibits to, this Agreement unless the
context shall otherwise require. Any reference herein to any statute, agreement
or document, or any section thereof, shall, unless otherwise expressly provided,
be a reference to such statute, agreement, document or section as amended,
modified or supplemented (including any successor section) and in effect from
time to time. All terms defined in this Agreement shall have the defined meaning
when used in any Exhibit, Schedule, certificate or other documents attached
hereto or made or delivered pursuant hereto unless otherwise defined therein.
The parties acknowledge and agree that, except as specifically provided herein,
they may pursue judicial remedies at law or in equity in the event of a dispute
with respect to the interpretation or construction of this Agreement. This
Agreement shall be interpreted and enforced in accordance with the provisions
hereof without the aid of any canon, custom or rule of law requiring or
suggesting constitution against the party causing the drafting of the provision
in question. [18.] Placement Agent as Third Party Beneficiary; No Other
Third-Party Beneficiary. The parties agree and recognize the Placement Agent as
an express third party beneficiary to Sections 1, 5 and 6 of this Agreement. The
Placement Agent shall be entitled to rely on the representations, warranties and
covenants made by the Issuer and the [Purchasers] [Purchaser] hereunder, as if
such representations, warranties and covenants were made directly to the
Placement Agent. Except for the two immediately preceding sentences, nothing in
this Agreement is intended or shall be construed to give any person, other than
the parties, their successors and permitted assigns, any legal or equitable
right, remedy or claim under or in respect of this Agreement or any provision
contained herein. [19.] Suits. Any legal suit, action or proceeding arising out
of, or based upon, this Agreement or the transactions contemplated hereby, may
be instituted in any state or federal court located in the Borough of Manhattan,
New York, New York (each, a “New York Court”), and each party hereby waives, to
the fullest extent it may effectively do so, any objection which it may now or
hereafter have, to the laying of venue of any such proceeding and submits to the
exclusive jurisdiction of such courts in any such legal suit, action or
proceeding. Each party hereby waives irrevocably any immunity to jurisdiction to
which it may otherwise be entitled or become entitled (including sovereign
immunity, immunity to pre-judgment attachment, post-judgment attachment and
execution), in any legal suit, action or proceeding against it arising out of,
or based upon, this Agreement or the transactions contemplated hereby, that is
instituted in any New York Court. Process in any such legal suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court. [20.] WAIVER OF JURY TRIAL. EACH
PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR - 21 -



--------------------------------------------------------------------------------



 
[exhibit102formofnotepurc023.jpg]
BASED UPON THIS AGREEMENT, THE SECURITIES OR THE TRANSACTIONS CONTEMPLATED
HEREBY. [Signature Pages to Follow] - 22 -



--------------------------------------------------------------------------------



 
[exhibit102formofnotepurc024.jpg]
Very truly yours, FEDNAT HOLDING COMPANY By: Name: Title: [Signature Page to the
Note Purchase Agreement] 731414507



--------------------------------------------------------------------------------



 
[exhibit102formofnotepurc025.jpg]
Accepted as of the date hereof: [●Insert Purchaser’s Signature Block] Print or
Type: Name of Purchaser (Individual or Institution) Jurisdiction of Purchaser’s
Executive Offices Name of Individual representing Purchaser (if an Institution)
Title of Individual representing Purchaser (if an Institution) $ Principal
amount of Notes to Be Purchased Signature by: Individual Purchaser or Individual
representing Purchaser: Address: Telephone: Facsimile: Email: *** Please note
that if you are sub-allocating to multiple funds, you must execute a signature
page for each fund. *** 731414507



--------------------------------------------------------------------------------



 
[exhibit102formofnotepurc026.jpg]
SCHEDULE I Principal Amount of [Purchasers] [Purchaser] Notes to be Purchased
[●Name and Address of Purchaser] $[●] I-1 731414507



--------------------------------------------------------------------------------



 
[exhibit102formofnotepurc027.jpg]
SCHEDULE II List of the Issuer’s subsidiaries FedNat Insurance Company (Florida;
owned 100% by Issuer) FedNat Underwriters, Inc. (Florida; owned 100% by Issuer)
Century Risk Insurance Services, Inc. (Florida; owned 100% by Issuer)
Insure-Link, Inc. (Florida; owned 100% by Century Risk Insurance Services, Inc.)
Southeast Catastrophe Consulting Company, LLC (Alabama; owned 49% by Century
Risk Insurance Services, Inc.) Monarch National Insurance Company (Florida:
owned 100% by FedNat Insurance Company) List of the Issuer’s directors, chief
executive officer and chief financial officer Richard W. Wilcox Jr., Director
Jenifer G. Kimbrough, Director William G. Stewart, Director Thomas A. Rogers,
Director Bruce F. Simberg, Director Roberta N. Young, Director Michael H. Braun,
Director and Chief Executive Officer Ronald A. Jordan, Chief Financial Officer
II-1 731414507



--------------------------------------------------------------------------------



 
[exhibit102formofnotepurc028.jpg]
SCHEDULE III Opinions of Issuer’s counsel 1. The Issuer and each of its
Subsidiaries is validly existing and in good standing under the laws of its
respective jurisdiction of incorporation. 2. The Issuer has the requisite
corporate power and authority to issue and sell the Notes and the Exchange Notes
and to execute and deliver the Agreement, the Indenture and the Registration
Rights Agreement. 3. The Agreement, the Indenture and the Registration Rights
Agreement have been duly authorized, executed and delivered by the Issuer, and
are enforceable against the Issuer in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors generally and to general principles of equity.
4. The execution and delivery by the Issuer of the Agreement, the Indenture, the
Notes and the Exchange Notes do not conflict with applicable federal, Florida or
New York laws or the Certificate of Incorporation or Bylaws of the Issuer. 5.
The Notes have been duly authorized and executed by the Issuer, and, when issued
and authenticated by the Trustee in accordance with the terms of the Indenture
and delivered to and paid for by the [Purchasers] [Purchaser] in accordance with
the terms of the Agreement, the Notes will constitute valid and binding
obligations of the Issuer, enforceable against the Issuer in accordance with
their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors generally and to general
principles of equity, and will be entitled to the benefits of the Indenture. 6.
The Exchange Notes have been duly authorized by the Issuer and, when the
Exchange Notes are delivered as contemplated in the Registration Rights
Agreement, such Exchange Notes will have been duly executed by the Issuer and
when authenticated in accordance with the provisions of the Indenture, assuming
due execution and delivery thereof by the Trustee, will be valid and binding
obligations of the Issuer, enforceable against the Issuer in accordance with
their terms, except as the enforcement thereof may be limited by applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and equitable principles of general applicability, and will be entitled to the
benefits of the Indenture. 7. All corporate consents required by the Issuer to
issue and sell the Notes and the Exchange Notes and to execute and deliver the
Agreement and the Indenture have been obtained. 8. Assuming the accuracy of the
respective representations and warranties of the Issuer and of the [Purchasers]
[Purchaser] set forth in the Agreement and the due performance by the Issuer and
by the [Purchasers] [Purchaser] of their respective covenants and agreements set
forth in the Agreement, the offer and sale of the Notes does not require
registration under the Securities III-1 731414507



--------------------------------------------------------------------------------



 
[exhibit102formofnotepurc029.jpg]
Act and the Indenture does not require qualification under the Trust Indenture
Act of 1939, as amended. 9. The Issuer is not an “investment company” or a
company “controlled” by an “investment company,” as such terms are defined in
the Investment Company Act of 1940, as amended. This opinion may be relied upon
by Raymond James & Associates, Inc., in its capacity as Placement Agent for the
Issuer in connection with the issuance and sale of the Notes. III-1 731414507



--------------------------------------------------------------------------------



 
[exhibit102formofnotepurc030.jpg]
ANNEX A FedNat Holding Company Purchaser Questionnaire Pursuant to Section 3(b)
of the Note Purchase Agreement, please provide us with the following
information: Legal Name of Purchaser: Address of Purchaser: Attention: Telephone
Number: Fax Number: NOMINEE/CUSTODIAN (Name in which the Notes are to be
registered if different than name of Purchaser): DTC Number: Tax I.D. Number or
Social Security Number: (If acquired in the name of a nominee/custodian, the
taxpayer I.D. number of such nominee/custodian) A-1 731414507



--------------------------------------------------------------------------------



 
[exhibit102formofnotepurc031.jpg]
Person to Receive Copies of Transaction Documents: Name: Telephone Number:
Email: Operations Contacts: Primary: Telephone Number: Email: Secondary:
Telephone Number: Email: [Each Purchaser must be a “qualified institutional
buyer” as defined in Rule 144A under the Securities Act.] [Each Purchaser must
be an institutional “accredited investor” within the meaning of Rule 501(a) of
Regulation D and as contemplated by subsections (1), (2), (3) or (7) of Rule
501(a) of Regulation D, that has no less than $5,000,000 in total assets.] ***
Please note that if you are sub-allocating to multiple funds, you must complete
one of these forms for each fund. A-1 731414507



--------------------------------------------------------------------------------



 
[exhibit102formofnotepurc032.jpg]
ANNEX B FedNat Holding Company Summary Instruction Sheet for Purchaser (To be
read in conjunction with the entire Note Purchase Agreement) Each Purchaser must
complete the following items in the Note Purchase Agreement: 1. Provide the
information regarding such Purchaser requested on the signature page and
Purchaser Questionnaire attached as Annex A to the Note Purchase Agreement (the
“Purchaser Questionnaire”). The Note Purchase Agreement must be executed by an
individual authorized to bind such Purchaser. 2. On or prior to 3:00 p.m., New
York City time, on March 1, 2019, return an executed original Note Purchase
Agreement or a facsimile transmission (or other electronic transmission) thereof
and the completed and executed Purchaser Questionnaire to: Julian Bynum
Julian.Bynum@RaymondJames.com Raymond James & Associates, Inc. 535 Madison
Avenue 10th Floor With an electronic copy to: Ronald Jordan RJordan@fednat.com
FedNat Holding Company 14050 N.W. 14th Street, Suite 180 Sunrise, Florida 33323
3. On or prior to 3:00 p.m., New York City time, on the business day immediately
preceding the Closing Date (as defined in the Note Purchase Agreement), such
Purchaser shall transfer the amount indicated below such Purchaser’s name on the
applicable signature page to the Note Purchase Agreement above the title
“Principal Amount of Notes to be Purchased,” in United States dollars and in
immediately available funds, by wire transfer to the account of Raymond James &
Associates, Inc., as the Issuer’s settlement agent (in such capacity, the
“Settlement Agent”). No payments will be accepted on a delivery-versus-payment,
or “DVP,” basis. 4. On or prior to 10:00 a.m., New York City time, on the
Closing Date, such Purchaser must instruct its custodian(s) to post a DWAC
request for free receipt to The Bank of New York Mellon for such Purchaser’s
aggregate principal amount* of Notes (CUSIP 31431B [AA7] [AB5] / ISIN
[US31431BAA70)] [US31431BAB53]. It is important that this request be submitted
on the Closing Date. If the request is submitted before the Closing Date, it
will 731414507 B-1



--------------------------------------------------------------------------------



 
[exhibit102formofnotepurc033.jpg]
expire and need to be resubmitted on the Closing Date. 5. Following the
confirmation by the Settlement Agent that the conditions set forth in the Note
Purchase Agreement, other than with respect to the issuance of and delivery of
the Notes, have been satisfied or waived, (i) the Settlement Agent shall
disburse on the Closing Date funds received by the Settlement Agent on behalf of
the Issuer (net of the agreed amount of fees and expenses of the Placement
Agent) by wire transfer of immediately available funds to an account specified
by the Issuer in accordance with the Issuer’s written wire instructions (which
shall be provided to the Settlement Agent by the Issuer at least one business
day prior to the Closing Date) and (ii) the principal amount of Notes to be
purchased by such Purchaser (as specified on such Purchaser’s signature page to
the Note Purchase Agreement) to be issued and delivered by electronic book entry
through the facilities of DTC to the account specified by such Purchaser in its
Purchaser Questionnaire will be released by the Trustee, at the written
instruction of the Issuer, to such Purchaser upon receipt of Purchaser’s DWAC
deposit request. 6. Please note that all wire transfers must be sent to the
following account, and the name of the purchasing entity must be included in the
wire: Wire Information ABA Routing Number: [●] Bank Name: [●] Account Name:
[Raymond James & Associates, Inc.] Account Number: [●] Re: [Insert Purchaser’s
Account Name or Sub-Account Name] 7. If you have any questions, please contact
Julian Bynum at (212)-508-5267. * Note that the DWAC instruction should specify
the principal amount, and not the number, of Notes. 731414507 B-1



--------------------------------------------------------------------------------



 